IN THE SUPREME COURT OF IOWA
                                   No. 22 / 05–1064

                                 Filed March 7, 2008


BONTRAGER AUTO SERVICE, INC.; SKAY AUTOMOTIVE SERVICE,
INC.; BRIAN K. DeCOSTER; ROGERS RENTAL, LLC; MARLYS BREESE;
THE BREESE CO. INC.; GREGG R. REDLIN; EUGENE F. FISHER;
ERIN K. FISHER; EDWARD I. SCHMUCKER; K & G; MICHAEL A.
McNIEL, TODD DAVIS, CARMEN DAVIS, SAND ROAD INVESTORS;
KEITH L. MILLER; DEBRA S. MILLER; PAUL M. KENNEDY, JR.; MARY
FRANCES KENNEDY; WILLIAM B. KRON, JR.; and DERROLD M.
FOSTER,

       Appellees,

vs.

THE IOWA CITY BOARD OF ADJUSTMENT,

        Appellant.
---------------------------------------------------------------------------------------------

HILLTOP MOBILE HOME COURT,

       Appellee,

vs.

THE IOWA CITY BOARD OF ADJUSTMENT and SHELTER HOUSE
COMMUNITY SHELTER AND TRANSITION SERVICES,

       Appellants.


       Appeal from the Iowa District Court for Johnson County, David M.

Remley, Judge.



       Board of Adjustment and applicant for special exception to zoning

regulation appeal district court’s decision sustaining objectors’ petitions for

writ of certiorari and reversing board’s approval of special exception.

REVERSED AND REMANDED.
                                       2

         Sarah E. Holecek, First Assistant City Attorney, Iowa City, for

appellant Iowa City Board of Adjustment.

         Timothy J. Krumm and Anne E. Daniels of Meardon, Sueppel &

Downer P.L.C., Iowa City, for appellant Shelter House Community Shelter

and Transition Services.


         Gregg Geerdes, Iowa City, for appellees Bontrager Auto Service, Inc.

et al.

         Raymond M. Tinnian, Kalona, for appellee Hilltop Mobile Home Court.
                                      3

TERNUS, Chief Justice.

      The appellant, Iowa City Board of Adjustment, approved the

application of appellant, Shelter House Community Shelter and Transition

Services, for a special exception to a local zoning regulation to allow Shelter

House to construct transient housing in a commercial district.             The
appellees, opponents of Shelter House’s application, successfully challenged

the board’s decision in district court. Although the district court rejected

the objectors’ contention the board had failed to make the necessary factual

findings, the court ruled there was not substantial evidence to support the

board’s finding that the proposed transient housing would not substantially

diminish or impair property values in the neighborhood. The court also

determined the board had improperly interpreted and applied the parking-

space requirements governing transient housing.

      The board and Shelter House appeal the district court’s reversal of the

board’s approval of Shelter House’s application. We agree with the district

court that the board made sufficient factual findings, but conclude error

was not preserved on the adequacy of the parking spaces. Because we

think there was substantial evidence to support the board’s finding that

property values would not be adversely affected, we reverse the judgment of

the district court and remand this case for entry of a judgment affirming the

board’s decision.

      I. Background Facts and Proceedings.

      Shelter House is a nonprofit corporation that has operated transient

housing on North Gilbert Street in Iowa City for approximately twenty years.

The facility on Gilbert Street is approved for housing twenty-nine transient

persons at one time. It was undisputed the shelter has to turn homeless

persons away due to a lack of space.
                                           4

      In 2004 Shelter House sought to build a new two-story facility at 429

Southgate Avenue that would provide transitional housing for up to seventy

people. This site is zoned intensive commercial, which permits transient

housing by special exception. In order to approve a special exception, the

board must find the applicant meets the standards set forth for the specific
proposed exception, as well as seven general standards to the extent they

are applicable.

      The Iowa City Department of Planning and Community Development

reviewed Shelter House’s application and recommended approval.

Subsequently, the board held a well-attended meeting at which

approximately thirty-seven persons spoke. The main concern of objectors

was the possibility of increased criminal activity in the neighborhood, a

concern the proponents of the special exception attempted to refute. There

was also some evidence elicited relating to property values, with the

witnesses for and against the application disagreeing on whether property

values would decrease due to the construction of transient housing in the

affected neighborhood. Following public comments, the board approved the

special exception on a vote of three to one. A written decision granting the

application was filed several days later.

      Thereafter, neighboring landowners filed petitions for writ of certiorari

in the district court, which were consolidated.1 They claimed the board
acted illegally for several reasons, three of which are pertinent to this

appeal:

      a. The Board of Adjustment acted arbitrarily and capriciously
      when it granted the application even though the evidence
      before the Board was that the requested special use would
      substantially diminish or impair the property values in the
      neighborhood of the requested special exception and that the
      proposed special exception would be injurious to the use and

      1Shelter   House was permitted to intervene.
                                     5
      enjoyment of other property in the area.         Under these
      circumstances the actions of the Board are a violation of Iowa
      City Ordinance 14–6W–2(B)(2)(b).
      ....
      f. The property which is the subject of the special exception
      does not comply with various provisions of Iowa City zoning
      law . . . :
             a) There is insufficient parking under Ordinance 14-6N–
             1....
      g. The Board has made inadequate findings of fact and
      conclusions of law, contrary to Ordinance 14–6W–3(D).

The last allegation of illegality—that the board’s findings of fact were

inadequate—was based on the board’s alleged failure to specifically find in

its written decision that the proposed exception would not substantially

diminish or impair property values in the neighborhood.

      In response to the petitions, the board submitted its records to the

court, including the application for special exception, the staff report

recommending approval of the special exception, written materials and

comments received by the board, a transcript of the public hearing, the

board’s minutes, and the board’s written decision. In addition, at the trial

on the objectors’ petitions, the district court heard further testimony from

Robert Miklo, city planner for the City of Iowa City. Miklo testified with

respect to the staff report and the board’s findings of fact.     No other

evidence outside the board’s records was offered or received.

      The court subsequently issued a ruling reversing the board’s decision.

Although the court decided the board had sufficiently complied with the

requirement for written findings of fact, it concluded Shelter House had

failed to present substantial evidence the proposed special exception would

not substantially diminish or impair property values in the neighborhood.

The court also held the board had not correctly interpreted the parking-
                                           6

space requirements of its ordinance.2 The board had approved the special
exception on the basis that eighteen parking spaces would be sufficient;

whereas, under the district court’s interpretation, the ordinance would

require twenty-two parking spaces.

       The board and Shelter House filed timely appeals from the district

court’s decision. For convenience, any references in this opinion to the

board include Shelter House unless the context indicates otherwise.

       II. Issues on Appeal.

       On appeal, the board contends there was substantial evidence to

support its determination that property values would not be substantially

diminished or impaired by the location of transient housing at the proposed

site. With respect to the court’s ruling on the required parking spaces, the

board asserts that it correctly interpreted the parking-space requirements of

its ordinance.

       The objectors disagree, of course, with the arguments asserted by the

board on appeal. In addition, they claim that, even if the district court’s

decision on these issues was incorrect, its ruling can nonetheless be upheld

on the basis that the board did not make an adequate factual finding on the

property-values issue.

       In our review of the record, we have discovered a preliminary issue

that must be addressed: whether any error with respect to the board’s

determination of the required number of parking spaces was preserved by

the objectors. See Top of Iowa Coop. v. Sime Farms, Inc., 608 N.W.2d 454,

470 (Iowa 2000) (stating “this court will consider on appeal whether error



       2The  city code requires that transient housing provide “one-quarter (¼) parking
space per occupant, based on the maximum number of occupants.” Iowa City Code
§ 14-6N-1(J)(1)(j). The parties disagreed on whether persons working at the facility were
“occupants” so as to require their inclusion in the calculation of the required number of
parking spaces.
                                      7

was preserved despite the opposing party’s omission in not raising this

issue at trial or on appeal”). We will address that issue first.

      III. Error Preservation on Parking-Spaces Objection.

      The objectors argued in the district court and again on appeal that

the board failed to properly interpret the parking-spaces requirement of the
applicable city ordinance and, consequently, acted illegally in approving a

special exception that did not propose an adequate number of parking

spaces. In reviewing the record certified by the board to the district court,

we are unable to find any discussion of this issue before the board. The

application for special exception stated that the plot plan “shows 18

spaces.” The staff report also reflected this fact and stated, “Eighteen

parking spaces are required . . . .” The petitions signed by the opponents to

the special exception did not raise any concerns with respect to the parking

requirements. At the board’s meeting, city staff presented its report and

again specifically informed the board and those present that the property

would be required to have eighteen parking spaces. No one at the meeting

challenged the legality of the proposed exception on the basis that it did not

comply with the applicable standard for parking spaces.

      “In most jurisdictions a reviewing court will not decide an issue which

was not raised in the forum from which the appeal was taken. . . .          A

reviewing court will not entertain a new theory or a different claim not

asserted on the board level.” 4 Kenneth H. Young, Anderson’s American

Law of Zoning § 27:37, at 633–34 (4th ed. 1996); accord 83 Am. Jur. 2d

Zoning & Planning § 957, at 791 (2006) (“It has been held that a reviewing

court will not decide an issue that was not raised in the zoning board from

which an appeal has been taken.”). Our court has similarly held that

“issues must first be presented to the agency in order to be preserved for

appellate review.” State ex rel. Miller v. DeCoster, 608 N.W.2d 785, 789
                                      8

(Iowa 2000); accord Licari v. Bd. of Educ., 721 N.Y.S.2d 372, 373 (App. Div.

2001); Iwan v. Zoning Bd. of Appeals, 677 N.Y.S.2d 190, 191 (App. Div.

1998); Leoni v. Whitpain Twp. Zoning Hearing Bd., 709 A.2d 999, 1002 (Pa.

Commw. Ct. 1998). Based upon this principle and the record before us, we

conclude the issue concerning the alleged inadequacy of the proposed
parking spaces, which was not raised at the hearing before the board of

adjustment, has not been preserved for this court’s review.

     IV. Sufficiency of Board’s Factual Finding Regarding Impact on
Property Values.

      The Iowa City Code requires the Iowa City Board of Adjustment to

render its decision in writing, “including findings of fact and conclusions of

law.” Iowa City Code § 14–6W–3(D). It is undisputed the board failed to

make a specific finding or conclusion in its written decision regarding the

effect of the proposed special exception on property values. This issue was

of critical importance because, before the board may approve an application

for a special exception, the board must find the applicant has met several

general standards. One of those standards states: “The specific proposed

exception will not be injurious to the use and enjoyment of other property in

the immediate vicinity and will not substantially diminish or impair

property values in the neighborhood.” Id. § 14–6W–2(B)(2)(b).

      Notwithstanding the board’s failure to specifically address this

standard in its decision, the district court concluded the board had

substantially complied with the requirement of written findings of fact and

conclusions of law.     The board urges this court to reach the same

conclusion with respect to the adequacy of its written decision.

      The Iowa City ordinance codifies the rule adopted by our court “that

boards of adjustment shall make written findings of fact on all issues

presented in any adjudicatory proceeding.” Citizens Against the Lewis &
                                      9

Clark (Mowery) Landfill v. Pottawattamie County Bd. of Adjustment, 277
N.W.2d 921, 925 (Iowa 1979).        We agree with the district court that

substantial—as opposed to literal—compliance with the written-findings

requirement is sufficient.

      In Thorson v. Board of Supervisors, 249 Iowa 1088, 90 N.W.2d 730
(1958), we held a board’s substantial compliance with a statutory

requirement was satisfactory, noting “the requirements imposed by statute

upon an inferior tribunal should not be too technically construed, lest its

efficiency be wholly paralyzed.” 249 Iowa at 1097, 90 N.W.2d at 735; accord

Johnson v. Bd. of Adjustment, 239 N.W.2d 873, 887 (Iowa 1976) (“ ‘[O]nly

where it clearly appears there was a failure to substantially comply with the

statutory requirements will there be found jurisdiction violations.’ ”

(quoting Bd. of Educ. v. Iowa State Bd. of Pub. Instruction, 261 Iowa 1203,

1210, 157 N.W.2d 919, 923 (1968)).           More recently, in Obrecht v.

Cerro Gordo County Zoning Board of Adjustment, 494 N.W.2d 701 (Iowa

1993), we held substantial compliance with a zoning ordinance was

sufficient. In that case, the county zoning ordinance required that an

application for special use be signed by the landowner.         Obrecht, 494
N.W.2d at 703. The application at issue had been signed by the lessee of

the land, not the owner. Id. at 702. The owner had, however, appeared at

and participated in the hearing on the application and had voiced no

opposition. Id. at 703. We held the owner’s presence at the hearing was

substantial compliance with the ordinance requiring the owner’s signature

on the application because “the owner was available to verify his support of

the application and to answer any questions.”          Id.   Therefore, “[t]he

objectives of the owner filing requirement were more than satisfied.” Id.

      As implied by this statement from Obrecht, “substantial compliance”

means the statute or rule “ ‘has been followed sufficiently so as to carry out
                                     10

the intent for which it was adopted.’ ” Brown v. John Deere Waterloo Tractor

Works, 423 N.W.2d 193, 194 (Iowa 1988) (quoting Smith v. State, 364 So. 2d
1, 9 (Ala. Crim. App. 1978)). Thus, the reviewing court must determine

based on the facts of the particular case whether the actual compliance has

accomplished the purpose of the statute or rule. Id. Consequently, we
begin with an examination of the purpose of the requirement at issue.

      This court was persuaded to adopt a rule requiring written findings

by the following “compelling considerations”: “ ‘facilitating judicial review,

avoiding judicial usurpation of administrative functions, assuring more

careful administrative consideration, helping parties plan their cases for

rehearings and judicial review, and keeping agencies within their

jurisdiction.’ ” Citizens, 277 N.W.2d at 925 (quoting K. Davis, Administrative

Law Treatise § 16.05 (2d ed. 1978)). Consistent with these considerations,

we noted in Citizens that a board’s findings “must be sufficient to enable a

reviewing court to determine with reasonable certainty the factual basis and

legal principles upon which the board acted.” Id.; accord Bd. of Dirs. v.

Justmann, 476 N.W.2d 335, 340 (Iowa 1991). Here, the objectors appear to

claim that, because there is no mention of the property-values issue in the

board’s written decision, the board failed to make a decision on this issue,

thereby rendering its action granting the special exception illegal.

      Our review of the record convinces us that neither the objectors nor

the district court had to guess whether the board considered and resolved

the property-values issue. The board was clearly aware of the requirement

that the special exception could not be approved if it substantially impaired

neighboring property values. Shelter House addressed this standard in its

application, and later, at the meeting scheduled to consider the application,

city planner Robert Miklo told the board it must consider, among other

items, the requirement that “the proposed special exception . . . will not
                                     11

substantially diminish or impair property values in the neighborhood.” In

addition, several of the numerous persons who spoke at the hearing

addressed the issue of property values.

      After the public comment portion of the meeting concluded, the board

members expressed their views. Board member Mauer was the first to
speak, and he expressly focused his remarks on “the general standards.”

Mauer commented on several of these standards, including the matter of

property values. He stated the impact on property values was “a big issue”

that could not be determined for sure until someone decides to sell property

in the area after Shelter House is there.      Mauer was most concerned,

however, regarding the impact of the facility on the comfort, safety, and

health of neighboring residents (another general standard). At this point in

the proceedings, board counsel Holecek reminded the board that the board

had to “conclude each of these standards has been met.” Board member

Mauer then voted “no,” immediately followed by board member Wright, who

discussed the general standards without any specific mention of property

values, and then voted “yes.” Board member Leigh then commented on the

impact of the current transient house on North Gilbert on the surrounding

neighborhood and concluded by saying the proposal “has met the standards

as were previously mentioned and I will vote in favor of this.”        Board

member Alexander then stated, “For the reasons already mentioned, I too

am going to vote in favor.” A roll call vote was then taken, resulting in

approval of the application for a special exception on a vote of three to one.

      The board later filed a written decision on the Shelter House

application that contained findings of fact, conclusions of law, and a

disposition. In its conclusions of law, the board concluded “that developing

the Shelter House at [the proposed] location will not be detrimental overall

to the public health, safety, comfort or general welfare,” as required by
                                      12

section 14–6W–2(B)(2), but did not make specific reference to the other

portion of section 14–6W–2(B)(2) dealing with property values.

      These facts show that with respect to the property-values aspect of

general standard section 14–6W–2(B)(2), the board did not literally comply

with the rule that findings of fact and conclusions of law be in writing. We
think, however, that there was substantial compliance. Considering the

board’s written decision in the context of the meeting at which the vote

memorialized in the decision occurred, we are able “to determine with

reasonable certainty the factual basis and legal principles upon which the

board acted.” Citizens, 277 N.W.2d at 925. We think it is sufficiently clear

that the board considered the general standards, including whether the

proposed special exception would “substantially diminish or impair property

values in the neighborhood,” and concluded by a majority vote that these

standards were met. The board’s failure to reference the entirety of the

general standard appearing in section 14–6W–2(B)(2) in its written

conclusions of law is not a fatal flaw that warrants reversal.

      V. Scope and Standard of Review of Property-Values Issue.

      Our standard of review of the district court’s ruling on the property-

values issue is dependent upon resolution of a disagreement between the

parties with respect to the proper role of the district court in its review of

the board’s decision. Shelter House maintains that the district court must

conduct a substantial-evidence review of the board’s findings. See generally

Grant v. Fritz, 201 N.W.2d 188, 195 (Iowa 1972) (“The ‘substantial evidence

rule’ is utilized in judicial checking of findings of fact . . . .”). Under that

standard of review, the board’s findings are binding if supported by

substantial evidence. In contrast, the opponents claim the district court is
                                            13

entitled to find the facts anew and on appeal to this court, the district court’s

findings are binding if supported by substantial evidence.3
       Unlike the typical certiorari case, in which the standard of review is

well established, the review of decisions of boards of adjustment has always

been somewhat problematic. Iowa Code chapter 414 (2003) provides the

procedure for review of a decision of a city board of adjustment.4 A person

aggrieved by a board decision may file a petition for writ of certiorari in the

district court, identifying the claimed illegality of the board’s action. Iowa

Code § 414.15 (stating petition must “specify[] the grounds of the illegality”

of the board’s decision).          Upon the filing of a petition, the board of

adjustment must make a return to the writ, which includes the “papers

acted upon by it” and “other facts as may be pertinent and material to show

the grounds of the decision appealed from.” Id. § 414.17.

       At this point, the review process reveals its unique characteristics.

Section 414.18 states:


       3Itis not clear that the district court made its own factual findings as contended by
the opponents. The dispositive analysis from the district court’s ruling seems to focus on
the board’s findings rather than finding the facts anew:
              I conclude that proponents of the Special Exception failed to present
       substantial evidence that the proposed Special Exception will not
       substantially diminish or impair property values in the neighborhood. The
       minutes of the public hearing, the transcript of the public hearing and the
       decision of the Board of Adjustment, collectively, do not contain substantial
       evidence to support a finding by the board that the proposed Special
       Exception will not substantially diminish or impair property values in the
       neighborhood. Therefore, the decision of the Board of Adjustment granting
       the Special Exception must be reversed.
(Emphasis added.) Although one could argue based on a reading of the court’s entire
discussion of this issue that the court reweighed the evidence, we need not determine
whether the trial court found the facts anew, as this question does not affect our ultimate
resolution of this appeal.
       4Comparable  statutory provisions govern review of county boards of adjustment.
See Iowa Code §§ 335.18-.21. We have said the review provisions of chapter 335 and
chapter 414 should be interpreted identically. See Bluffs Dev. Co. v. Bd. of Adjustment, 499
N.W.2d 12, 14 (Iowa 1993); Trailer City, Inc. v. Bd. of Adjustment, 218 N.W.2d 645, 647
(Iowa 1974).
                                           14
             If upon the hearing which shall be tried de novo it shall
       appear to the court that testimony is necessary for the proper
       disposition of the matter, it may take evidence or appoint a
       referee to take such evidence as it may direct and report the
       same to the court with the referee’s findings of fact and
       conclusions of law, which shall constitute a part of the
       proceedings upon which the determination of the court shall be
       made. The court may reverse or affirm, wholly or partly, or
       may modify the decision brought up for review.

Id. § 414.18 (emphasis added). This court has attempted over the years to

interpret what the legislature intended when it provided for a trial de novo

and for the taking of additional necessary evidence by the district court.

       In our first case to interpret section 414.18,5 Anderson v. Jester, 206
Iowa 452, 221 N.W. 354 (1928), we considered “what questions may be

raised on certiorari.” 206 Iowa at 462, 221 N.W. at 359. Relying on section

414.15, we held only issues of illegality are a permissible basis for relief. Id.

at 463, 221 N.W. at 359. We observed that “arbitrary and unreasonable

action or proceedings” that are not authorized, are contrary to the statute

defining the powers of the board, or are unsupported by facts upon which

the board’s power to act depends are illegal. Id. These grounds of illegality

track those that are raised in certiorari actions generally. See Nash Finch

Co. v. City Council, 672 N.W.2d 822, 825 (Iowa 2003) (“ ‘An illegality is

established if the board has not acted in accordance with a statute; if its

decision was not supported by substantial evidence; or if its actions were

unreasonable, arbitrary, or capricious.’ ” (quoting Perkins v. Bd. of

Supervisors, 636 N.W.2d 58, 64 (Iowa 2001)). See generally 3 Arden H.

Rathkopf et al., Rathkopf’s The Law of Zoning & Planning § 62:32, at 62–66

(2001) (noting same grounds) [hereinafter Rathkopf’s Law of Zoning].



        5Over the years, the Code editor has renumbered the chapter dealing with city

zoning, so some of our early cases refer to the relevant sections of chapter 414 by a
different number. For clarity, we will simply use the current section numbers in discussing
these decisions. The substance of the pertinent code provisions has not changed.
                                      15

      We also considered in Anderson “the method and scope of review by

the trial court permitted by [this] legislative enactment.” Anderson, 206
Iowa at 454, 221 N.W. at 355. Noting that the board of adjustment is not

required “to return findings of fact,” this court explained the purpose of the

district court’s power to take additional evidence as follows:

      If all the material facts appear in the record, or are not
      disputed, or only questions arising upon the record are
      presented, the taking of evidence is not necessary. Questions
      likely to arise in such cases are of such great importance that
      the Legislature appears to have had in mind that the parties
      should, on the question of the legality of the board’s action, be
      entitled to a full and complete hearing before a proper court of
      record and according to accepted judicial method of
      ascertaining facts.

Id. at 461–62, 221 N.W. at 359 (emphasis added). Thus, when the record is

inadequate to determine the legality of the board’s action, additional

evidence is necessary and may properly be taken by the district court.

      Our discussion in Anderson of the district court’s scope of review was

not as clear. We said:

      The parties are not, on certiorari, bound by the finding or opinion
      of the local board on the facts, or by the evidence offered there,
      or by knowledge outside of the evidence on which the board
      may have acted, but, ordinarily at least, are entitled to take
      testimony when a determinative issue of fact is raised.

Id. at 462, 221 N.W. at 359 (emphasis added). Later in the same opinion,

this seemingly expansive de novo review is qualified:

      If it had been intended to give to the aggrieved party the right
      to remove the determination of the entire matter from the local
      officers and board to the court, it is reasonable to suppose that
      the remedy provided would have been appeal rather than
      certiorari. . . .
      ....
      . . . The trial de novo permitted, and the determination of
      whether testimony is necessary, and the admission of such
      testimony, . . . should be confined to the questions of illegality
      raised by the petition for the writ. . . . If one of the grounds of
      alleged illegality is arbitrary, unreasonable, or discriminatory
                                       16
      action on the part of the board, and on the facts the
      reasonableness of the board’s action is open to a fair difference
      of opinion, there is, as to that, no illegality. The court is not, in
      such case, authorized to substitute its judgment for that of the
      local board.

Id. at 462–63, 221 N.W. at 359 (emphasis added). We noted that arbitrary

and unreasonable action includes action that is not authorized by the

statute defining the board’s power or that is contrary to or unsupported by

the required facts. Id. at 463, 221 N.W. at 359.

      Although one could argue our discussion of the statute in Anderson

did not completely clarify the district court’s de novo fact-finding role, our
subsequent cases consistently limited the trial de novo “to the questions of

illegality raised by the petition for the writ.” Deardorf v. Bd. of Adjustment,

254 Iowa 380, 383, 118 N.W.2d 78, 80 (1962); accord Vogelaar v. Polk

County Zoning Bd. of Adjustment, 188 N.W.2d 860, 863 (Iowa 1971). Our

cases also confirmed that the statute did not provide “for trial de novo by

equitable proceedings.” Deardorf, 243 Iowa at 383–85, 118 N.W.2d at 80

(examining sufficiency of evidence before the board on question of

unnecessary hardship); accord Trailer City, Inc. v. Bd. of Adjustment, 218
N.W.2d 645, 647 (Iowa 1974) (“The term ‘de novo’ . . . does not bear its

equitable connotation.”); Vogelaar, 188 N.W.2d at 863 (noting trial is

de novo only “in the sense that testimony in addition to the return may be

taken if it appears to the court necessary for the proper disposition of the
matter”); Zilm v. Zoning Bd. of Adjustment, 260 Iowa 787, 794–95, 150
N.W.2d 606, 611 (1967) (reversing district court’s determination of

boundary line location contrary to that found by the board, stating there

was no basis for finding board did not act reasonably and therefore, court

could not substitute its judgment).

      We now turn to our decision in Weldon v. Zoning Board, 250 N.W.2d
396 (Iowa 1977). In that case, we considered “what effect the statutes have
                                      17

on the mode and scope of district court review when a claim of illegality in

the certiorari action involves an issue of the sufficiency of evidence to

support the decision of the inferior tribunal.” Weldon, 250 N.W.2d at 400.

We observed that section 414.18 had “modified” the rule applicable in

ordinary certiorari actions that “the findings of fact of the inferior tribunal
may not be upset if they are supported by substantial evidence before that

tribunal.” Id. We attributed this interpretation of section 414.18 to our

decision in Anderson:

      Therefore, the teaching of the Anderson case is that in a
      certiorari proceeding in a zoning case the district court finds
      the facts anew on the record made in the certiorari proceeding.
      That record will include the return to the writ and any
      additional evidence which may have been offered by the
      parties. However, the district court is not free to decide the
      case anew. Illegality of the challenged board action is
      established by reason of the court’s findings of fact if they do
      not provide substantial support for the board decision. If the
      district court’s findings of fact leave the reasonableness of the
      board’s action open to a fair difference of opinion, the court
      may not substitute its decision for that of the board.

Id. at 401. It appears, then, that in Weldon we interpreted section 414.18 to

place the entire fact-finding role on the district court even when the claimed

illegality was that the evidence was not sufficient to support the board’s

decision. See Giesey v. Bd. of Adjustment, 229 N.W.2d 258, 260 (Iowa 1975)

(holding illegality exists when there is not substantial evidence to support

the decision of the board).

      Notwithstanding our attempt in Weldon to clarify what the legislature

meant by the language “tried de novo,” in at least two subsequent cases in

which the alleged illegality of the board’s decision was a lack of substantial

evidence to support its decision, the district court simply reviewed the

sufficiency of the evidence to support the board’s decision without making

its own fact-findings. See Cyclone Sand & Gravel Co. v. Bd. of Adjustment,

351 N.W.2d 778, 783 (Iowa 1984); Jorgensen v. Bd. of Adjustment, 336
                                           18
N.W.2d 423, 426 (Iowa 1983). These cases appear to be more in line with a

case that predated Weldon, Buchholz v. Board of Adjustment, 199 N.W.2d 73

(Iowa 1972), which considered a county zoning statute identical to the city

zoning statute at issue in this case. In Buchholz, we stated that “de novo”

as used in section 335.21

       does no more than permit the introduction of additional
       evidence in district court if the court finds that course
       necessary for proper disposition of the cause. With that
       qualification the decision of the administrative body is
       conclusive unless arbitrary, capricious or otherwise illegal.
199 N.W.2d at 78.
       In considering the scope of review in the present appeal, this court is

faced with the problem of ascertaining the meaning of section 414.18 in the

face of conflicting case law.          It is helpful, then, to examine general

authorities in this area of the law. In Rathkopf’s Law of Zoning, the authors

state the review provision in the standard zoning enabling act “gives the

court the power to take evidence when there is an issue raised by the

pleadings in the proceeding other than whether the determination is

supported by substantial evidence.”6 Rathkopf’s Law of Zoning § 62:46, at
62–123 (emphasis added).

       In those cases in which the issue is whether the action of a
       board is based upon substantial evidence, the determination as
       to the validity of a board’s decision should be based upon the
       record of the proceedings before the board as supplemented by
       the testimony taken before the court. It should not decide the
       case merely on the basis of the testimony taken before it if the
       facts found by the court therein are materially at variance with
       those found by the board. The court cannot make new findings
       on issues presented below.

Id. at 62–129 (emphasis added).


       6Section414.18 of Iowa’s zoning act is identical to the standard zoning enabling act
with the exception of the additional language in the Iowa act, “which shall be tried
de novo.”
                                       19

      The author clarifies that, with respect to issues of substantial

evidence, “[i]t is only in those extraordinary cases in which it is not clear

from the record what a board considered and how it arrived at its findings

that additional testimony will ordinarily be taken in order for a court to

evaluate [the board’s] determination.”       Id. § 62:46, at 62–130 to –131.
According to this treatise, other claims of illegality more properly give rise to

the need for additional testimony in district court:

      Where an issue is raised by the petition and answer as to
      whether the determination was made in violation of lawful
      procedure, or was arbitrary and an abuse of discretion, the
      court should take evidence with respect to the matters thus
      put in issue, and apply the law thereto. Since such matters
      would not ordinarily appear in the return and record of the
      respondent in the proceedings, such authority will be utilized
      when questions of fact are presented which cannot be
      summarily decided in the review proceeding on the basis of
      allegations in the petition, although sworn to, or in affidavits,
      or on the exhibits and other types of informal evidence which a
      board of appeals is accustomed to consider.
             ....
            Where the person appealing from the action of the
      administrative body sets forth in his petition sufficient facts to
      persuade the court that there were “in fact or in all likelihood,
      factors present, not of record which influenced the action of the
      council complained of,” . . . the court should conduct a hearing
      and consider evidence not of record before the administrative
      body since the court could not properly have determined the
      question from the transcript of the proceedings at the public
      hearing.

Id. at 62–123 to –124, 62–128.

      Thus, with respect to the district court’s proper role in taking

additional evidence, this authority distinguishes between illegalities that

appear in the record made before the board, e.g., insufficiency of the

evidence to support the board’s findings, and illegalities that are outside the

record, e.g., a board member’s conflict of interest. Only when the illegality

does not appear in the record made before the board should the district
                                     20

court take additional evidence. In addition, this authority would limit the

court’s fact-finding role to issues that were not before the board.

      Although the standard act discussed in Rathkopf admittedly does not

contain the “tried de novo” language appearing in Iowa’s statute, courts

from other states interpreting statutory language similar to Iowa’s have
interpreted their statutes consistently with Rathkopf’s analysis.         See

Colorado Land Use Comm’n v. Bd. of County Comm’rs, 604 P.2d 32 (Colo.

1979); People ex rel. St. Albans-Springfield Corp. v. Connell, 177 N.E. 313

(N.Y. 1931); Bd. of Zoning Appeals v. Combs, 106 S.E.2d 755, 758–59 (Va.

1959) (relying on Iowa Anderson case). In Colorado Land Use Commission,

the Colorado Supreme Court defined the phrase “trial de novo” as used in a

statute describing review of decisions of the board to mean something less

than “trial anew on the merits”: “The de novo term is included to indicate

that any relevant evidence may be introduced to attempt to prove illegality

such as fraud, sham, bribery, failure to comply with statutory

requirements, or abuse of legislative discretion.” 604 P.2d at 36. Since the

appellant in that case had sought a de novo review of the merits of the

board’s determination, the Colorado court held the trial court had properly

dismissed the appellant’s complaint. Id. Similarly, in St. Albans-Springfield,

the highest court in New York observed that a court having a power of

review similar to that provided in chapter 414 “is not supposed to exercise it

as though it were the board of standards and appeals. . . . The courts must

not trespass upon this administrative work, but confine their review to

correcting legal errors.” 177 N.E. at 315.

      Although these decisions and Rathkopf’s discussion of the district

court’s role in reviewing a board decision are contrary to our holding in

Weldon, we think the analysis of these authorities makes sense and is

entirely consistent with our statutory language. Section 414.18 allows the
                                       21

court to take evidence “[i]f . . . it shall appear to the court that testimony is

necessary for the proper disposition of the matter.” (Emphasis added.)

Ordinarily, testimony would not be necessary when the claimed illegality is

insufficient evidence, at least when a record was made before the board.

Our proposed interpretation of the statute also reflects our traditional
deference to the fact-finding role of the local tribunal with respect to the

issues of fact essential to its decision by preserving the substantial-evidence

rule in the review of board decisions. We think it is simply inconsistent to

define an illegality as a lack of substantial evidence to support the board’s

decision, a rule used to review an inferior tribunal’s fact-finding, but then

place the ultimate fact-finding responsibility on the district court. In other

words, a substantial-evidence review makes more sense if the fact-finding

relevant to the issues before the board remains with the board.

      We also think application of the substantial-evidence rule is more

consistent with the principle stated in Weldon and other Iowa cases that the

court should not substitute its judgment for that of the board. See, e.g.,

Helmke v. Bd. of Adjustment, 418 N.W.2d 346, 352 (Iowa 1988); Weldon, 250
N.W.2d at 401; Anderson, 206 Iowa at 463, 221 N.W. at 359. The existence

of a particular fact is often outcome determinative, as in the present case.

To allow the district court to make this crucial finding of fact necessarily

allows the court to substitute its judgment for that of the board.

      Importantly, interpreting section 414.18 consistently with Rathkopf’s

explanation of the standard act does not render the Iowa statute’s reference

to “the hearing which shall be tried de novo” superfluous because, for

illegalities that are not based on the board’s fact-finding function, the

district court does find the facts pertinent to the claimed illegality. Finally,

we think the Rathkopf interpretation is more understandable, more easily

and consistently applied by the district courts, and more consistent with
                                     22

the certiorari mode of review adopted by the legislature for review of board

decisions.

      In summary, we overrule Weldon to the extent it permitted the court

to make new factual findings on issues that were before the board for

decision.    Such fact-findings will be reviewed under the substantial-
evidence test traditionally employed in certiorari reviews.

     VI. Substantial Evidence to Support Board’s Finding That
Property Values Would Not be Substantially Diminished or Impaired.

      As noted above, the board could not grant a special exception to

Shelter House unless it was satisfied “[t]he specific proposed exception . . .

will not substantially diminish or impair property values in the

neighborhood.” Iowa City Code § 14–6W–2(B)(2)(b). We must determine

whether there was substantial evidence to support the board’s finding that

this standard was met. “Evidence is substantial ‘when a reasonable mind

could accept it as adequate to reach the same findings.’ ”            City of

Cedar Rapids v. Mun. Fire & Police Ret. Sys., 526 N.W.2d 284, 287 (Iowa

1995) (quoting Norland v. Iowa Dep’t of Job Serv., 412 N.W.2d 904, 913

(Iowa 1987)).

      In concluding Shelter House “failed to present substantial evidence

that the proposed Special Exception will not substantially diminish or

impair property values in the neighborhood,” the district court observed

      there was no testimony or comment at the public hearing from
      any real estate assessor, real estate appraiser, realtor or owner
      of property near the current Shelter House concerning this
      issue, with the exception of a property manager who
      commented on the already existing problem of renting out
      property [in the vicinity of the new location].

The district court also gave little credence to the testimony of an urban

planner, who referred to national research that property values located in

areas of transient housing do not necessarily go down, because the speaker
                                      23

did not provide any documentation of the research or its source. The court

concluded the minutes of the board meeting, the transcript of that meeting,

and the board’s written decision did not collectively contain substantial

evidence to support the board’s finding that property values would not be

impaired or substantially diminished.
      While the issue is close, we conclude there was substantial evidence

to support the board’s decision. As the district court accurately observed,

there was no expert testimony that property values would not be impaired

by the location of the transient home. Nonetheless, the absence of such

evidence is not fatal, as expert testimony concerning the valuation of

property is not required by our cases or by the Iowa City Code. Cf. Petersen

v. Harrison County Bd. of Supervisors, 580 N.W.2d 790, 796 (Iowa 1998)

(noting no requirement under chapter 352, dealing with designation of

property as an agricultural area, that expert testimony concerning reduced

property values be presented at hearing before the board). See generally

Norland v. Worth County Comp. Bd., 323 N.W.2d 251, 253 (Iowa 1982)

(noting determination of a prevailing wage is not an exact science, and there

was no statutory constraint on the type of evidence the board could

consider).

      One person residing in the vicinity of the current transient house

commented that the property values in that neighborhood had not been

adversely affected.   The board was certainly permitted to rely on such

anecdotal evidence. See Cambodian Buddhist Soc’y v. Planning & Zoning

Comm’n, ___ A.2d ___, ___ (Conn. 2008) (noting “commission was entitled to

credit the anecdotal reports that past activities on the society’s property had

made neighboring properties less desirable” in determining whether

proposed construction of temple would impair property values). In addition,

the board may rely on commonsense inferences drawn from evidence
                                     24

relating to other issues, such as use and enjoyment, crime, safety, welfare,

and aesthetics, to make a judgment as to whether the proposed use would

substantially diminish or impair property values in the area. See Miller v.

Hill, 785 N.E.2d 532, 539 (Ill. App. Ct. 2003) (concluding testimony of

neighbors of firing range that noise did not bother them and they were not
concerned about safety was adequate proof that proposed firing range

would not adversely affect property values); Ballas v. Town of Weaverville,

465 S.E.2d 324, 326–27 (N.C. Ct. App. 1996) (holding testimony that “bed

and breakfast would be an ‘attribute to the community’ supports an

inference that it would not impair property values in the neighborhood”).

We examine, then, evidence before the board that would permit an inference

with respect to property values.

      The concern most often voiced by opponents of the special exception

was the increased likelihood of criminal acts in the neighborhood. Several

witnesses reviewed the statistics concerning the arrest rates for residents of

the current shelter house and for residents of Hilltop Mobile Home Court, a

mobile home development in the neighborhood of the new location.

Although the witnesses differed in their interpretation of this data, a close

inspection of these figures reveals that the arrest rate for persons giving

Shelter House as their address was likely less than the arrest rate for

persons giving Hilltop Mobile Home Court as their address. Moreover, there

appeared to be more concern about potential crime due to the number of

persons turned away by Shelter House than by the persons who actually

stay there. There was testimony that the proposed doubling of capacity at

the new facility may offset this negative impact by significantly reducing the

number of persons turned away for lack of room.           There was also a

statement from a neighbor of the current shelter house that he did not

observe any “rise or change in the amount of crime in the neighborhood.”
                                     25

      In addition to the evidence regarding crime, there was testimony from

two persons residing in the neighborhood of the current shelter house that

the establishment caused no problems in the neighborhood other than

some detrimental aesthetics relating to trash cans and the lawn. These

issues were to be addressed at the new transient house through a
requirement that the new location have a landscape buffer and an eight-foot

privacy fence. Another neighbor at the current location denied there was

any increase in vehicular traffic due to the presence of the transient house.

There was also evidence that it was already difficult to rent property at any

price in the area of the new location, supporting an inference that transient

housing would not have much of an effect on the already depressed

property values. Finally, notwithstanding a lack of documentation, the

board could consider the testimony of the urban planner that national

research showed property values do not necessarily go down when such a

use is introduced into a neighborhood.

      We think this evidence, considered collectively, is adequate to support

the board’s conclusion that the proposed special exception would not

substantially diminish or impair the value of neighboring properties.

Although there was evidence to the contrary, the reasonableness of the

board’s decision is open to a fair difference of opinion, and therefore, the

board’s decision should have been affirmed on that basis. See Helmke, 418
N.W.2d at 352 (stating “whether the evidence in a close case such as this

one might well support an opposite finding is of no consequence, for the

district court cannot substitute its judgment for that of the board of

adjustment”).

      VII. Disposition.

      We conclude the board made adequate findings, and its decision was

supported by substantial evidence. Accordingly, the district court erred in
                                   26

reversing the board’s grant of Shelter House’s application for a special

exception. We therefore reverse the district court’s judgment and remand

this case back to the district court for entry of an order affirming the

decision of the board of adjustment.

      REVERSED AND REMANDED.